Citation Nr: 1643296	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, other than service-connected lumbar strain.

2.  Entitlement to service connection for a low back disability, other than service-connected lumbar strain, to include as secondary to service-connected disability.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A December 2013 rating decision granted entitlement to service connection for lumbar strain, claimed as traumatic lumbar myositis and low back condition.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  However, the December 2013 rating decision did not satisfy the Veteran's appeal as to entitlement to service connection for a low back disability other than lumbar strain.  Therefore, that issue remains on appeal despite the December 2013 rating decision's grant of service connection for lumbar strain.

The Board observes that in February 2016, the Veteran submitted a statement in which he asserts "Some of these conditions are on appeal, and I want to drop them from the pending appeal", then provides a list of conditions that includes depression.  See VA Form 21-4138, Statement in Support of Claim, received in February 2016.  However, the Veteran and his representative have since submitted arguments in favor of the appeal for entitlement to service connection for depression, indicating that the Veteran wishes to continue pursuing the appeal.  As such, the Board does not interpret the Veteran's February 2016 statement that he wants to "drop" the pending appeal with regard to depression as a withdrawal of the issue on appeal, and will continue with appellate consideration of that issue.

The Board notes that additional evidence relevant to the matters on appeal, to include a November 2014 VA Back (Thoracolumbar Spine) Conditions examination report, was associated with the record following the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the issues on appeal.  The Veteran has not waived initial review of that evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2015).  However, the Board's actions taken herein are fully favorable to the Veteran, and the Veteran is not prejudiced by the Board's consideration of the additional evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for right upper radiculopathy, bilateral carpal tunnel syndrome, migraines, right radiculopathy at L5-S1, left radiculopathy at L5-S1 and C8-T1, obstructive sleep apnea, a neck condition, left shoulder tendinitis, and/or bilateral hearing loss; entitlement to service connection for bilateral arm limitation and/or insomnia; and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities have been raised by the record in February 2016 statements.  See VA Form 21-4138, received in February 2016; VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in February 2016.  The record reflects that the AOJ has taken steps to develop these issues, but has not yet adjudicated them.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A September 1986 rating decision denied the Veteran's claim for entitlement to service connection for traumatic lumbar myositis; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following the issuance of the September 1986 rating decision.

2.  An April 1999 rating decision denied the Veteran's petition to reopen the claim for entitlement to service connection for a back condition; the Veteran submitted a timely notice of disagreement as to that denial; in September 1999, the RO issued a statement of the case as to the issue; the Veteran did not submit a timely substantive appeal as to the issue and new and material evidence was not received as to the issue during the remainder of the one-year appeal period following the issuance of the April 1999 rating decision.

3.  A November 2004 rating decision denied the Veteran's petition to reopen the claim for entitlement to service connection for traumatic lumbar myositis, herniated nucleus pulposus L5-S1 claimed as muscle inflammation, low back condition; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following the issuance of the November 2004 rating decision.

4.  A March 2008 rating decision denied the Veteran's petition to reopen the claim for entitlement to service connection for traumatic lumbar myositis, herniated nucleus pulposus L5-S1 claimed as muscle inflammation, low back condition; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following the issuance of the March 2008 rating decision.

5.  Evidence received since the March 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability other than lumbar strain.

6.  The probative evidence of record is at least at relative equipoise as to whether the Veteran's degenerative disc disease of the lumbosacral spine is proximately due to or the result of his service-connected lumbar strain.

7.  The probative evidence of record is at least at relative equipoise as to whether the Veteran's depressive disorder is proximately due to or the result of his service-connected low back disabilities.

CONCLUSIONS OF LAW

1.  The September 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

3.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

4.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

5.  New and material evidence having been received, the claim for entitlement to service connection for a low back disability other than lumbar strain is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 3.310 (2015).

6.  The criteria for entitlement to service connection for degenerative disc disease of the lumbosacral spine, as secondary to service-connected lumbar strain, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for entitlement to service connection for depressive disorder, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  In this decision, the Board reopens the claim for entitlement to service connection for a low back disability other than lumbar strain; grants entitlement to service connection for degenerative disc disease of the lumbosacral spine; and grants entitlement to service connection for depressive disorder.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard, 4 Vet. App. 384.

Reopening

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been received, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

The Veteran submitted an original claim for entitlement to service connection for a low back disability in April 1985.  See VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, received in June 1985.  In the September 1986 rating decision, the RO denied the Veteran entitlement to service connection for traumatic lumbar myositis.  In so doing, the RO explained that the two episodes of back pain documented in the Veteran's service treatment records are not related to the Veteran's current low back disability.  The RO notified the Veteran of the decision in a letter dated in October 1986.  The notification letter explained to the Veteran his right to appeal the denial.  The Veteran did not submit a timely notice of disagreement or new and material evidence as to the issue within the one-year appeal period.  As such, the Veteran did not timely appeal the September 1986 rating decision's denial of entitlement to service connection for a low back disability.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The September 1986 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a back condition in October 1997.  See VA Form 21-4138, received in October 1997.  In the April 1999 rating decision, the RO found that new and material evidence had not been received, and denied the petition to reopen the previously denied claim.  The Veteran submitted a timely notice of disagreement as to the denial.  See VA Form 21-4138, received in May 1999.  In September 1999, the RO issued a statement of the case as to the issue.  The letter informing the Veteran of the September 1999 statement of the case provided instructions for filing an appeal of the issue to the Board, and was enclosed with a VA Form 9, Appeal to Board of Veterans' Appeals.  The Veteran did not file a timely substantive appeal as to the issue, and new and material evidence was not received within the remainder of the one-year appeal period following the April 1999 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.202, 20.302.  The April 1999 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a low back condition in September 2004.  See VA Form 21-4138, received in September 2004.  In the November 2004 rating decision, the RO found that new and material evidence had not been received, and denied the petition to reopen the previously denied claim.  The RO notified the Veteran of the decision in a letter dated in November 2004.  The notification letter explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement or new and material evidence as to the issue within the one-year appeal period.  As such, the Veteran did not timely appeal the November 2004 rating decision's denial of entitlement to service connection for a low back disability.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The November 2004 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a back condition in December 2007.  See VA Form 21-4138, received in December 2007.  In the March 2008 rating decision, the RO found that new and material evidence had not been received, and denied the petition to reopen the previously denied claim.  The RO notified the Veteran of the decision in a letter dated in March 2008.  The notification letter explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement or new and material evidence as to the issue within the one-year appeal period.  As such, the Veteran did not timely appeal the March 2008 rating decision's denial of entitlement to service connection for a low back disability.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The March 2008 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final March 2008 rating decision includes a statement dated in October 2010 from the Veteran's private treatment provider N. A. Ortiz, M.D.  In the October 2010 statement, Dr. Ortiz medically attributes the Veteran's degenerative disc disease of the lumbosacral spine to his service-connected lumbar strain.  This evidence is new in that it was not previously considered by VA.  It is also material because establishes a potential medical link between the Veteran's degenerative disc disease of the lumbosacral spine and his service-connected lumbar strain.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a low back disability other than lumbar strain, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).


Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Service Connection - Low Back Disability other than Lumbar Strain

The Veteran contends that he has a low back disability that is related to his active service.  He asserts that he had in-service low back pain that was exacerbated by parachuting jumps.  See, e.g., November 2013 VA Back (Thoracolumbar Spine) Conditions examination report.  The Board notes that the Veteran's DD Form 214 reflects that he was awarded a Parachutist Badge.  Therefore, his reports of completing parachuting jumps in service are considered credible.  See 38 U.S.C.A. § 1154(a).  The December 2013 rating decision granted entitlement to service connection for lumbar strain, claimed as traumatic lumbar myositis and low back condition.  The Veteran continues to appeal the denial of service connection for a low back disability other than lumbar strain.

The November 2013 VA examiner reviewed the record and examined the Veteran.  The examiner noted the Veteran's reports that he began experiencing low back pain during service due to running and performing parachuting jumps.  A MRI of the Veteran's lumbosacral spine conducted in conjunction with the November 2013 VA back conditions examination revealed disc herniation at L4-L5 and disc protrusion at L5-S1.  The examiner diagnosed the Veteran with lumbar strain and lumbar spine degenerative disc disease.  In her October 2010 letter, Dr. Ortiz states that imaging shows disc desiccation and bulging from L2-L3 to L5-S1.  Accordingly, there is competent evidence that the Veteran has a low back disability other than lumbar strain in the form of degenerative disc disease of the lumbosacral spine.

As to nexus between the current degenerative disc disease of the lumbosacral spine and the Veteran's service and/or his service-connected disabilities, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Against a finding of a nexus is an opinion by the November 2013 VA examiner.  That examiner opined that the Veteran's lumbar strain is at least as likely as not related to the claimed in-service injuries, given an in-service diagnosis of lumbar strain while running and in-service profiles relating to the Veteran's low back pain.  However, regarding the Veteran's lumbar spine degenerative disc disease, the examiner opined that it is less likely than not that the condition is related to the Veteran's service.  As a rationale for the opinion, the examiner explained that the Veteran's degenerative disc disease was not diagnosed until several years after his separation from active service, and that the degenerative disc disease is due to the normal progression of aging.

In favor of a finding of a nexus is Dr. Ortiz's October 2010 letter.  In the letter, Dr. Ortiz explains that the Veteran injured his back initially while running in service, and that his back pain worsened with parachute jumps.  According to Dr. Ortiz, "Those kinds of injuries affect the whole column . . . as the impact is received and disseminated [through] the column.  Continuous spasm and inflammatory changes are present and in the long term causes degenerative changes at [the] column area.  These problems cause at the same time bad posture, loss of correct alignment and loss of curvature of cervical, thoracic, and lumbar lordosis putting more stress in one side of the vertebras than the other and by consequence patient could present disc bulging herniation radiculopathy and/or neuropathy."  Dr. Ortiz then opines that it is more probable than not that the Veteran's degenerative disc disease of the lumbosacral spine is secondary to his in-service back injuries.

The Board notes that service treatment records show that the Veteran complained of hurting his back while running in October 1984 and of pain and decreased range of motion in the lower back in March 1985.  He was assessed with muscle strain in October 1984 and low back pain in March 1985.  The record does not show that he was diagnosed with degenerative disc disease of the lumbosacral spine during his active service or for many years thereafter.  Accordingly, the record supports the November 2013 VA examiner's statement that the Veteran's degenerative disc disease was not diagnosed until several years after his separation from active service.  However, the examiner's conclusion that the Veteran's degenerative disc disease is due to the normal progression of aging is conclusory and unsupported by further rationale.  Moreover, it does not reflect consideration of the possibility that the Veteran's degenerative disc disease is proximately due to or aggravated by his lumbar strain.  On the other hand, Dr. Ortiz's opinion that it is more probable than not that the Veteran's degenerative disc disease of the lumbosacral spine is secondary to his in-service back injuries is based on a medical history taken from the Veteran that is consistent with the other evidence of record.  The opinion is supported by rationale demonstrating medical knowledge and judgment, as well as an understanding of the Veteran's particular low back disabilities.  In short, the Board finds Dr. Ortiz's opinion to be probative in showing that the Veteran's degenerative disc disease of the lumbosacral spine is causally related to his service-connected lumbar strain.  Furthermore, the Board finds no reason to afford greater probative weight to the November 2013 VA examiner's conclusory statement that the Veteran's degenerative disc disease is due to the normal progression of aging.

In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's degenerative disc disease of the lumbosacral spine is proximately due to or the result of his service-connected lumbar strain.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for degenerative disc disease of the lumbosacral spine, as secondarily caused by or proximately due to the service-connected lumbar, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Depressive Disorder

The Veteran contends that he has depression due to his service-connected disabilities, particularly his service-connected low back disabilities and the pain associated therewith.  See, e.g., Correspondence entitled "Appellant's Brief", received in October 2016.  VA treatment records reflect that the Veteran was diagnosed with depressive disorder in early 2005.  They show that the Veteran continues to have a diagnosis for depressive disorder.  Accordingly, there is evidence of a current disability of depressive disorder.

A February 2007 VA psychiatric progress note includes an assessment of "depressive disorder due to general medical condition (discogenic disease; chronic pain syndrome)", indicating that VA medical staff determined the depressive disorder to be caused by or proximately due to the Veteran's low back disabilities and low back pain.  In her October 2010 letter, Dr. Ortiz notes that the Veteran's service-connected low back disabilities have resulted in the Veteran restricting his daily activities and social functioning.  As a consequence, he presents decreased interest and pleasure in most activities, as well as frustration, anxiety, and irritability.  In addition, he presents emotional changes, primarily depressed mood and vegetative changes.  He has episodes where he feels sad, isolates himself, and feels a sense of worthlessness.  Dr. Ortiz opines that the Veteran's depression is secondary to in-service low back injuries.

The Board interprets Dr. Ortiz's October 2010 opinion as indicating that the Veteran's depressive disorder is secondary to the pain and other symptoms attributable to his service-connected low back disabilities.  Dr. Ortiz's opinion is consistent with the medical history shown in the VA treatment records, to include the February 2007 note attributing the Veteran's depressive disorder to his discogenic disease and chronic pain.  The Board finds that Dr. Ortiz's opinion is due probative weight because it is based on an accurate understanding of the Veteran's particular medical history, is consistent with the record, and is based on her expertise as a physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges that there are indications in the VA treatment records that other factors may affect or otherwise play a role in the Veteran's depressive disorder.  Specifically, several of the Veteran's psychiatric treatment notes reference the Veteran's reports of anxiety over his economic situation.  However, the Board does not view such indications as necessarily contrary to Dr. Ortiz's October 2010 conclusions and opinions.  The Board has carefully reviewed the medical records and finds that there is no medical evidence that outweighs the probative value of Dr. Ortiz's October 2010 opinion, which causally links the Veteran's depressive disorder and his service-connected low back disabilities.

In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's depressive disorder is proximately due to or the result of his service-connected low back disabilities.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for depressive disorder, as secondarily caused by or proximately due to the service-connected low back disabilities, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a); see also Gilbert, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability other than lumbar strain is reopened.

Entitlement to service connection for degenerative disc disease of the lumbosacral spine, as secondary to service-connected disability, is granted.

Entitlement to service connection for depressive disorder, as secondary to service-connected disability, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


